Exhibit 10.34

Stock Option Grant

The Princeton Review, Inc.

Non-Qualified Stock Option

Date of Issue: 00/00/2007

Granted To:

Social Security No.:

 

Vesting Period: 4 Years    Total Shares: Option price per share:    Cliff
Vesting Date: 00/00/2008

Your Option

The definition of any terms used herein may be found in The Princeton Review
Glossary dated May 5th, 2006. In addition, as used herein the term “TPR” means
The Princeton Review, Inc.

Your option is intended to qualify as a Non-Qualified Stock Option.

Vesting & Cliff

Except as provided below, 25% of the shares subject to your option will vest on
the first anniversary of the Date of Issue referred to above, and 6.25% of such
shares shall vest each quarterly anniversary thereafter over the remainder of
the Vesting Period.

Notwithstanding anything in this option grant letter to the contrary, the
Compensation Committee of the Board of TPR (the “Compensation Committee”)
reserves the right at any time to substitute for any unvested portion of this
option an alternative equity instrument that has an equivalent or greater fair
market value than the value of the unvested portion of this option being
replaced. To the extent a portion of this option is replaced with an alternative
equity instrument, such replaced option shall be cancelled immediately. Any such
substitution for the unvested portion of this option shall not affect the vested
portion of this option which shall remain exercisable subject to the terms and
conditions contained herein.

Payment Methods

Payment of the option price shall be made in U.S. dollars or, in the discretion
of the Compensation Committee, in the Common Stock of TPR valued at its Fair
Market Value, a combination of such Common Stock and cash or any other method as
may be approved by the Compensation Committee. However, payment may not be made
with Common Stock

 

Page 1



--------------------------------------------------------------------------------

unless stock has been held for at least six months. Payment shall be made to TPR
at its corporate office, 2315 Broadway, New York, New York 10024.

Conditions of Exercisability

The exercise of your option is subject to the following terms and conditions:

 

(1) As a prerequisite to delivery of any stock certificates upon your exercise
of an option granted hereunder, you shall give an undertaking and agree to the
placing of such legends on your certificates as may be required by the
Compensation Committee to assure compliance with any federal or state securities
laws. The Common Stock purchased pursuant to the exercise of an option granted
hereunder cannot be sold unless it has been registered under the Securities Act
of 1933, as amended, or is subject to an exemption from registration under such
Act.

 

(2) Except as provided below, you must be an employee or director of, or a
consultant to, TPR or one of its subsidiaries at the date of exercise and that
employment, directorship or consultancy must have been continuous from the date
hereof. For the purposes of this Plan, persons on company-authorized leaves of
absence are considered employees; however, long-term disability is not
considered employment.

 

(3) In the event of your death while an active employee, director or consultant,
your rights to exercise this option which have vested to and including the date
of death may be exercised within one year after death by your estate or by any
person who acquires such option by inheritance or devise. Thereafter, such
rights shall lapse.

 

(4) In the event of the termination of your employment, directorship or
consultancy due to long-term disability, your rights to exercise this option
which have vested to and including the date of long-term disability may be
exercised within one year after the start of long-term disability by you or,
should you die within said one year period, by your estate or any person who
acquires this option by inheritance or devise. Thereafter, such rights shall
lapse.

 

(5) In the event of your Retirement from TPR, your rights to exercise this
option which have vested to and including the date of your Retirement may be
exercised within three years after Retirement by you or, should you die within
said three year period, by your estate or any person who acquires this option by
inheritance or devise. Thereafter, such rights shall lapse. For purposes of this
Grant, the term “Retirement” shall mean the termination of employment after
having reached age sixty-five (65).

 

(6)

In the event of the termination of your employment other than for Cause, death,
disability, Retirement or, if you are an Executive Officer and have not provided
Adequate Notice, your rights to exercise this option which have vested to date
of termination may be exercised within three months after such termination (the
“Post-Termination Exercise Period”) or, should you die within said three month
period, by your estate or any person who acquires this option by inheritance or
devise.

 

Page 2



--------------------------------------------------------------------------------

 

Thereafter, such rights shall lapse. Notwithstanding the foregoing, if you are a
Section 16 Insider (as such term is defined in The Princeton Review, Inc.
Insider Trading and Public Information Policy) and you reasonably believe you
may be in possession of Material Inside Information (as such term is defined in
The Princeton Review, Inc. Insider Trading and Public Information Policy), and
may therefore be prohibited from engaging in transactions involving the
securities of TPR, you may provide written notice (the “Extension Request
Notice”) to TPR of the facts which you believe give rise to the Material Inside
Information and of your request that your Post-Termination Exercise Period be
extended for an additional time period equal to the lesser of (i) the period
commencing on the date TPR receives such notice and ending on the date you
receive written notice from TPR indicating that it would not seek to restrict
trading by Insiders (as such term is defined in The Princeton Review, Inc.
Insider Trading and Public Information Policy) in TPR securities by reason of
the actual facts that may relate to the information identified in your Extension
Request Notice or (ii) 90 days provided that the Extension Request Notice is
received by TPR at least 5 business days prior to the Post-Termination Exercise
Period.

 

(7) If your employment is terminated for Cause or if you are an Executive
Officer and you terminate your employment without Adequate Notice, the option
granted hereunder shall immediately terminate upon the giving of notice of your
termination. The Compensation Committee shall determine in its sole discretion
when notice of termination was given and whether termination was for Cause.

 

(8) This option shall be transferable by you to your spouse, children, brother,
sister, parents or a trust in which these persons have more than fifty percent
of the beneficial interest, or by will or by the laws of descent and
distribution. During your lifetime, this option shall be exercisable only by you
or any transferee described in the previous sentence.

 

(9) This option is not, in any event, exercisable after the expiration of ten
years from this date.

 

(10) The exercise of this option is subject to all the terms and conditions
contained in the Stock Incentive Plan, a copy of which is available in and from
the office of the Secretary of TPR.

 

(11)

In connection with the exercise of this option, TPR shall have the right to
withhold from your salary or other amounts payable to you, or to require you to
make arrangements to pay in a manner satisfactory to TPR, the appropriate amount
of applicable withholding taxes, if any. Without limiting the scope of the
preceding sentence, you shall have the right to elect to pay your withholding
taxes to TPR in cash or in such form and manner as the Compensation Committee
shall prescribe, to have such number of shares of Common Stock otherwise
issuable with respect to the exercise of this option reduced by the amount
necessary to satisfy all or part, as you may so elect, of your withholding
obligation, and to transfer to TPR unrestricted shares of Common Stock already
held by you to satisfy all or any part, as you may so elect, of your withholding
obligation, provided that no more than the

 

Page 3



--------------------------------------------------------------------------------

 

statutory withholding rate shall be withheld. The obligations of the Company
under this Agreement shall be conditional on such payment or arrangements.

Please retain this copy for your files.

THE PRINCETON REVIEW, INC.

 

                Name:         Name:   Title:          

 

Page 4